      Case 1:18-cr-00050-SMR-CFB Document 73 Filed 03/01/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  WESTERN DIVISION



UNITED STATES OF AMERICA,                                No. 1:18-CR-00050-SMR-CFB
       Plaintiff,                                     ORDER FOR PRESENTENCE
vs.                                                INVESTIGATION AND CONCERNING
                                                       SUBMISSION OF MOTIONS,
BRANDY LEE KUMPULA,                                    OBJECTIONS, AND OTHER
       Defendant.                                      SENTENCING MATERIALS



              I. PRESENTENCE INVESTIGATION AND DISCLOSURE OF
                           PRESENTENCE REPORT
       Within fourteen (14) calendar days following the date of adjudication or plea proceeding,

counsel for the United States Attorney’s Office shall provide to the United States Probation

Office and serve upon opposing counsel a written statement of the defendant’s offense conduct

in the case. In accordance with this Order, the offense conduct statement shall be provided no

later than March 14, 2019.

       The United States Probation Office shall complete a presentence investigation, and the

initial presentence report (PSR) shall be completed and disclosed to parties within sixty (60)

calendar days following the date of adjudication or plea proceeding. In accordance with this

Order, the initial PSR shall be disclosed on April 29, 2019. Initial disclosure of the PSR shall

occur via electronic filing on CM/ECF.

       Within fourteen (14) days after disclosure of the initial PSR, pursuant to Fed. R. Crim.

P. 32(f)(1), counsel shall file with the Court any objections counsel may have to any material

facts, information, sentencing classifications, sentencing guideline ranges, and policy statements

contained in, or omitted from, the PSR. In accordance with this Order, objections shall be filed
      Case 1:18-cr-00050-SMR-CFB Document 73 Filed 03/01/19 Page 2 of 3



by no later than May 13, 2019. If a party has no objections to the PSR, a statement

indicating such shall be filed by this same date.

                                 II. OBJECTION MEETING

       It is the responsibility of counsel to be prepared for and participate in an objection

meeting, if one is necessary. In accordance with Fed. R. Crim. P. 32(f)(3), the United States

Probation Office shall contact counsel to determine the parties’ readiness to proceed with

sentencing and conduct a meeting to address any objections or logistics relating to sentencing.

       No later than May 20, 2019, the Probation Officer shall contact the Court regarding any

known logistical matters related to sentencing, and shall provide an estimate of the length of

sentencing.

                                  III. SENTENCING DATE

    The parties involved shall appear before the Court for sentencing proceedings on Tuesday,

July 9, 2019, at 1:00 p.m. at the United States Courthouse in Council Bluffs, Iowa, before

United States District Judge Stephanie M. Rose.            The estimated time required for the

sentencing hearing is thirty (30) minutes; however, the parties shall notify the Court if more time

is needed. In accordance with 18 U.S.C. § 3552(d), the final PSR shall be disclosed to the Court

and parties at least ten days prior to the date set for sentencing. The Probation Officer will

advise the Court as to the projected length of the sentencing hearing, whether the parties intend

to call witnesses, whether it is anticipated that any victims may wish to be present and/or address

the Court, and whether there are any unique logistical or scheduling issues.




                                                2
      Case 1:18-cr-00050-SMR-CFB Document 73 Filed 03/01/19 Page 3 of 3



                            IV. PRE-SENTENCE SUBMISSIONS

        On or before five (5) days prior to the date set for sentencing, the parties shall each file a

sentencing memorandum, setting forth any outstanding disputes as to the application of the

United States Sentencing Guidelines and the position of the party as to the appropriate sentence

to impose under the factors set forth in 18 U.S.C. § 3553(a). Any other motion or brief the party

would like the Court to consider must be filed by the same date. Additionally, by the same

deadline, the parties shall file, under seal, any letters or other exhibits the party would like the

Court to consider at the sentencing hearing, with copies provided to opposing counsel and the

Probation Officer. The requirements in this section do not apply to resistances or responses to

motions or briefs served less than five (5) days before the sentencing hearing, Government

motions under USSG §5K1.1 or 18 U.S.C. § 3553(e), or rebuttal or impeachment exhibits.

       IT IS SO ORDERED.

       Dated this 1st day of March, 2019.



                              STEPHANIE M. ROSE
                              UNITED STATES DISTRICT JUDGE




                                                  3
